ORDER

PER CURIAM.
Wilbur Glass (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief after a hearing. We have previously affirmed Movant’s convictions for two counts of the class C felony of forgery in violation of section 570.090, RSMo 1994. State v. Glass, 964 S.W.2d 249 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).